Title: To John Adams from C. W. F. Dumas, 15 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Honoured & Dear Sir
Lahaie 15e. fevr. 1781

Sans vouloir rien opposer aux bonnes raisons que vous donnez dans votre faveur du 12e. pour la prompte publication de la Résolution du Congrès, j’aurois voulu au moins avoir pu pourtant la différer d’un ordinaire, pour les raisons que j’ai eu l’honneur de vous dire: et la Copie imprimée que vous avez, eût été un garant suffisant pour la démarche que j’aurois faite, pour vous faire entrer dès à présent en liaison avec un Ministre, et par lui avec sa Cour, avec lequel je crois que votre Commission vous liera tôt ou tard. Quant à présent, il ne se passe rien ici qui mérite votre attention. On attend un Courier vers la fin de ce mois, en réponse à la Réclame que la Rep. a faite par Courier le 12e. Janv., des vaisseaux pris, et de l’assistance Stipulée. Ce Courier, je pense, apportera des Dépêches preparatoires à la paix ou à la guerre continuée avec l’Angleterre, selon que celle-ci se montrera raisonnable ou rétive.
J’ai un chiffre avec le Committé des affaires étrangeres, depuis le commencement de ma Correspondance avec le Congrès. Si Mr. Lovell S’est servi de celui-là, il me sera aisé de vous déchiffrer la Lettre qu’il vous a écrite, si vous voulez m’envoyer cette Lettre, ou une copie.
Les affaires des Anglois Sont en mauvais état dans les Indes-or. Hyder-Aly-Can leur a pris Mahé, place qu’ils avoient conquise sur la France; les Marates les ont battus dans l’Arcote. Toutes leurs forces là ne consistent actuellement qu’en trois vaisseaux de Ligne et quelques fregattes. Les François appellés par Hyder-Aly-Can y Sont allés, forts de cinq vaisseaux de Ligne.
J’espere, Monsieur, que vous avez envoyé ou enverrez encore, duplicat et triplicat de ce que vous avez eu la bonté décrire à mon sujet au Congrès, pour plus grande sureté en cas d’accident.
Je Suis toujours à vos ordres, soit à Leide, soit ici, Soit à Amsterdam, & avec un très-grand respect Monsieur Votre très-humble & très-obéissant serviteur,

Dumas

